Held: That under the act of 1866 [14 Stat. 306], for removing causes, all the nonresident defendants need not join. That, however restricted the 12th section of the judiciary act [1 Stat. 79] and the act of 1S67 [14 Stat. 558] might be in this respect, the act of 1S66 clearly permitted a severance of defendants and gave the right of removal to any of the non-resident defendants on the proper affidavit, showing: Second, that a final determination of the cause could be had as between the plaintiff and the removing defendants, for that, although it was alleged that the title to the real estate sought to be set aside was held by one for the benefit of all, yet as the petition alleged that such title was obtained by fraud of all of the defendants there could be no trust to be protected as to any of the defendants. Motion overruled.